Judgment reversed on the law and the facts, with costs, and judgment directed permitting appellant to redeem upon payment to plaintiffs of the sum of $10,000 now on deposit in the office of the clerk of the county of Kings, with costs to appellant. Appellant made several tenders. The first, made on October 30, 1931, was rejected not because of its form evidently, but because it was impossible to obtain the signature of one of the plaintiffs to the assignment, as he was at that time sojourning in Europe. Two other tenders were made shortly thereafter and were rejected for the same reason. On December 3, 1931, having been informed that the assignment was then ready, the appellant, through its representative, made a tender by certified cheek, and this was rejected because it did not include interest from November 1 to December 3, 1931, the date of the last tender. To decree foreclosure because of the failure to include this interest was, we think, highly technical and not warranted by the circumstances. Finding of fact and conclusions of law inconsistent with this decision are reversed and new findings and conclusions will be made. Lazansky, P. J., Young, Tompkins and Davis, JJ., concur; Scudder, J., not voting. Settle order on notice.